Citation Nr: 1027251	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  10-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for 
migraine headaches.

2.  Entitlement to an initial rating higher than 20 percent for 
chronic interstitial cystitis, including dysuria and dysplasia.

3.  Entitlement to an initial rating higher than 50 percent for 
depressive disorder, including sleep disturbance.

4.  Entitlement to an initial rating higher than 10 percent for 
osteoarthritis of the lumbar spine.

5.  Entitlement to an initial compensable rating for sciatica of 
the right leg.

6.  Entitlement to an initial compensable rating for 
gastroenteritis.  

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  

8.  Entitlement to service connection for bilateral 
patellofemoral syndrome, claimed as arthropathy of the knee, 
patella, tibia, fibula and tendonitis patella.

9.  Entitlement to service connection for residuals of nasal bone 
fractures.

10.  Entitlement to service connection for bilateral hearing 
loss.

11.  Entitlement to service connection for a bilateral hip 
disorder. 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 
2002 to December 2006.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2008 and June 2009 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In response that August 2008 decision, the Veteran filed a timely 
notice of disagreement (NOD) in May 2009 to initiate an appeal 
concerning all of her claims.  She indicated she was appealing 
any and all other conditions and impairments listed on the most 
recent rating decision.  However, in response to that NOD, the RO 
sent her a statement of the case (SOC) in February 2010 only 
addressing her claims for higher initial ratings for her service-
connected migraine headaches; chronic interstitial cystitis, 
to include dysuria and dysplasia; depressive disorder, to include 
sleep disorder; and, osteoarthritis of the lumbar spine.  The SOC 
also addressed the more recent June 2009 denial of her claim for 
a TDIU.  

Following the issuance of that SOC in February 2010, the Veteran 
perfected her appeal concerning the claims for higher initial 
ratings for the service-connected disabilities of migraine 
headaches; chronic interstitial cystitis, to include dysuria and 
dysplasia; depressive disorder, to include sleep disorder; 
osteoarthritis of the lumbar spine; and, a TDIU by filing two 
VA Form 9s, first in February 2010 and the amended VA Form 9 in 
March 2010.  Both times, she indicated her desire to be scheduled 
for a travel Board hearing before a Veterans Law Judge of the 
Board.  However, a hearing was not scheduled.  

Moreover, the Veteran has not been provided a SOC in response to 
her timely filed NOD concerning the remaining claims of higher 
initial ratings for the service-connected disabilities of 
sciatica of the right leg and gastroenteritis, as well as her 
attempt to establish service connection for bilateral 
patellofemoral syndrome, claimed as arthropathy of the knee, 
patella, tibia, fibula and tendonitis patella; nasal bone 
fractures; bilateral hearing loss; and, bilateral hip disorder.  

Consequently, as will be discussed below, the Board is remanding 
the Veteran's claims to the RO via the AMC, to comply with her 
request for a travel Board hearing and to provide the necessary 
SOC for the remaining claims.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).




REMAND

First, as stated, in both her February 2009 and amended March 
2010 substantive appeals (on VA Form 9s), the Veteran requested a 
hearing concerning her claims at the RO before a Veterans Law 
Judge (VLJ) of the Board.  The Board conducts hearings with the 
RO either in person (travel Board hearing) or remotely using 
videoconferencing technology (videoconference hearing).  

Consequently, a travel Board hearing must be scheduled before 
deciding the Veteran's claims on appeal.  38 C.F.R. §§ 20.700, 
20.704 (2009). 

Secondly, the Veteran has submitted a timely NOD in May 2009 
requesting higher initial ratings for the service-connected 
disabilities of sciatica of the right leg and gastroenteritis.  
Her NOD also included the claims for service connection for 
bilateral patellofemoral syndrome, claimed as arthropathy of the 
knee, patella, tibia, fibula and tendonitis patella; nasal bone 
fractures; bilateral hearing loss; and, bilateral hip disorder.  
But she has not been provided a SOC concerning these remaining 6 
claims or been given the opportunity to perfect her appeal to the 
Board by also filing a timely substantive appeal (e.g., a VA Form 
9 or equivalent statement).  38 C.F.R. § 20.200.  So the Board 
must remand, rather than merely refer, these additional claims to 
the RO via the AMC to complete this procedural due process.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following additional development 
and consideration:

1.  Schedule the Veteran for a travel Board hearing at 
the earliest opportunity.  Notify her of the date, 
time and location of the hearing.  Put a copy of this 
letter in her claims file.  If she fails to report for 
the hearing or changes her mind and elects not to have 
the hearing, also document this in her claims file.



2.  Send the Veteran a SOC concerning the 6 remaining 
claims of higher initial ratings for the service-
connected disabilities of sciatica of the right leg 
and gastroenteritis, as well as her attempt to 
establish service connection for bilateral 
patellofemoral syndrome, claimed as arthropathy of the 
knee, patella, tibia, fibula and tendonitis patella; 
nasal bone fractures; bilateral hearing loss; and, 
bilateral hip disorder.  

Apprise her that she still needs to file a timely 
substantive appeal (VA Form 9 or equivalent statement) 
in response to the SOC to perfect an appeal to the 
Board concerning these additional issues.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  If, 
and only if, she perfects a timely appeal of these 
additional claims should it be returned to the Board 
for further appellate consideration

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

